DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receiving, at a computer device, a request for access to a micro-service for at least one subject to perform at least one action using at least one resource; determining, at the computer device, whether an access policy governing the access for the at least one subject to perform the at least one action using the at least one resource is stored in a cache memory at a policy enforcement point (PEP) for the micro-service; in response to the access policy being stored in the cache memory, allowing or denying the request to the micro-service, at the computer device, based on the access policy; and in response to the access policy not being stored in the cache memory, requesting a new access policy, from the computer device, for the at least one subject to perform the at least one action using the at least one resource; receiving the new access policy, at the computer device, the new access policy including an access decision and a duration of the new access policy; allowing or denying the request, at the computer device, based on the new access policy; and storing the new access policy in the cache memory as a result of receiving the request". 
The following is considered to be the closest prior art of record:
Buehler (US 2006/0089932) – teaches receiving a request to perform an operation and checking to see if the user has permissions stored in a cache. If the permissions are stored in the cache they are compared to the required permissions for the operation to determine if the user is allowed to perform the operation or not. If the permissions are not stored in the cache they are computed and stored in the cache and then compared to the required permissions for the operation to determine if the user is allowed to perform the operation or not.
McDaniel (US 2003/0126464) – teaches storing the results of previous policy evaluations in a cache and later when the same/similar request is made the cache can be checked for a quick determination to allow or deny access.
Sahraei (US 2019/0052621) – teaches receiving a request to access a micro-service as well as storing policies in a cache.
Sarukkai (US 2008/0184336) – teaches storing a policy in a cache at a PEP.
However, the concept of using a cache memory at a PEP to determine to allow or deny a user request to a micro-service as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The limitations of receiving a request to access a micro-service, checking to see if a policy is stored in a cache at a PEP, determining to allow or deny access to the micro-service based on the policy when the policy is stored in the 
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The amendments and remarks submitted on February 16, 2021 are considered persuasive to overcome the current prior art rejections and the 35 USC 112 rejections. Also, the Terminal Disclaimer submitted on February 26, 2021 has overcome the Double Patenting rejection; therefore, the Double Patenting rejection has been withdrawn. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John B King/
Primary Examiner, Art Unit 2498